Citation Nr: 1818342	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-43 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1  Entitlement to an initial disability rating higher than 10 percent for service-connected eczema.  

2.  Entitlement to service connection for bilateral pes planus.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1968 to January 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record and has been reviewed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for the claims on appeal for additional medical inquiry.  

With regard to eczema, the Veteran indicated during his hearing in October 2017 that this disorder had worsened since the most recent VA medical examination in August 2013.  He should be provided with a new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

With regard to the service connection claim for flat feet, a medical examination should inquire into whether active service aggravated the pes planus noted in the Veteran's January 1968 induction report of medical examination.  The Veteran underwent VA examination into this claim in August 2013, but the opinion in the examination report does not address the correct evidentiary standard here.  
See 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims. Include in the record any outstanding VA treatment records, the most recent of which are dated in August 2014.  All records/responses received must be associated with the electronic claims file. 

2.  Schedule a VA examination to determine the current severity of the Veteran's service-connected skin disorder.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The criteria noted under Diagnostic Code 7806 of 
38 C.F.R. § 4.118 must be addressed in full.  

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's bilateral pes planus.  The examiner should review the claims folder, to include the January 1968 induction report of medical examination noting pre-service pes planus, and then respond to the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that the pes planus noted on induction into service increased in severity during active service between January 1968 and January 1970?

(b)  If pes planus as likely as not increased in severity during service, is it clear and unmistakable (i.e., undebatable) that the pre-service pes planus WAS NOT aggravated (i.e., permanently worsened) by service?  In other words, is it clear and unmistakable that any in-service increase in severity you might find was due to the natural progress of the disorder? 

In answering (a) and (b), please consider and discuss the service treatment records (STRs) and the November 1969 discharge reports of medical examination and history.  Please also discuss the Veteran's lay assertions during his October 2017 hearing, in which he describes foot disability during and following service.

(c)  If you find under (a) that pre-service pes planus did not increase in severity during service, or you find under (b) that pre-service pes planus was clearly and unmistakably not aggravated by service - is it nevertheless at least as likely as not that a current foot disability is related to an in-service disease, event, or injury?

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the completion of any action deemed appropriate in addition to that requested above, the claims should be readjudicated.  All evidence received since the September 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (2012). 



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




